DETAILED ACTION
This office action is in response to the amendment dated 4/27/2021. As directed by the supplemental amendment, claims 43, 56, and 58 have been amended, claims 1-42, 45-48, and 50-53 have been cancelled, and claims 64-72 have been newly added.  Thus, claims 43, 44, 49, and 54-72 are presently pending in this application.  
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claim 65 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 64; and claim 71 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 70.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 67-68 and 70-72 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 67-68 and 70-72, lines 1-2 of claims 67 and 70-71 recite, “wherein the tube is ribbed that includes a surface-activated material coated with a reducing agent”, and lines 1-2 of the claims 68 and 72 recite, “wherein the tube is a first tube that is a ribbed tube that includes a surface-activated material coated with a reducing agent”, and claims 43 and 57, from which claims 70-72 and 67-68 depend from, respectively, recite, “a tube coupled to the reservoir, the tube configured to regulate a release rate of nitrogen dioxide from the reservoir.”  It appears that quartz tube (or capillary tube) (103) coupled to reservoir (101) is configured to regulate the release a release rate of nitrogen dioxide from the reservoir (paras [0025]-[0028] and [0030]), and ribbed tube (106) is discloses as being a conversion cartridge to generate NO from NO2 (paras [0030]-[0033]).  However, the originally filed specification does not disclose a ribbed tube that includes a surface-activated material coated with a reducing agent that is configured to regulate a release rate of nitrogen dioxide from the reservoir, as the quartz or capillary tube (103) appears to be the 
element that regulates a release rate of nitrogen dioxide from the reservoir

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claim 43, 54, 57, 58, 61, 64-66 and 69 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rounbehler et al (2006/0048779) in view of Montgomery (5,168,866), Belcastro et al (2008/0156136), and Cotton (2001/0010852).

Rounbehler does not disclose the reservoir is covered with insulation.
However, Montgomery in fig 3 teaches a vaporizer device for a breathing device including a reservoir (12) (vaporizing chamber) containing a liquid, wherein the reservoir (12) and a tube (14) (passage) are covered with insulation (18) (col 2, ln 15-39).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the reservoir and tube of Rounbehler by providing the reservoir and tube with an insulation as taught by Montgomery in order to limit heat transfer to the reservoir from the outside ambient environment (Montgomery, col 2, ln 52-58).
The now-modified Rounbehler's device does not disclose the tube is covered in insulation.
However, Belcastro teaches a device configured to deliver a therapeutic substance to a patient, including a tube (20) (capillary tube) (para [0022]), the tube (20) configured deliver a vapor to a patient (para [0026]), wherein the tube is insulated (para [0030]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the tube of modified Rounbehler by providing the 
The now-modified Rounbehler’s device does not disclose the insulation covering the reservoir includes activated charcoal configured to absorb the gaseous nitrogen dioxide and an alkaline material configured to neutralize the liquid nitrogen tetroxide and gaseous nitrogen dioxide in case of a leak.
However, Cotton teaches a liquid absorbent pad (10) for controlling liquid spills in the event of a leak (abstract), wherein the liquid absorbent pad may contain an activated charcoal (activated carbon) and an alkaline material for neutralizing acids (para [0054), and in fig 15 discloses that the liquid absorbent pad (10) may surround a reservoir (74) (container) (para [0094]) and in figs 9 and 11 disclose the liquid absorbent pad (10) may surround a tube (60, 64) (vertical or horizontal pipe) (para [0093]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the insulation covering the reservoir and tube of modified Rounbehler by providing an absorbent pad surrounding the reservoir and tube and containing an activated charcoal and an alkaline material as taught by Cotton in order to absorb any liquid spills and leaks from the reservoir (Cotton, para [0002]).  The now-modified Rounbehler’s activated charcoal is inherently able to absorb gaseous nitrogen dioxide and therefore would be able to absorb the nitrogen dioxide in the case of a leak.
Regarding claim 54, the modified Rounbehler’s reference discloses the alkaline material can be any known buffer or base, such as sodium carbonate (Cotton, para [0054]).

However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the alkaline solution of modified Rounbehler to include calcium oxide, sodium hydroxide, sodium carbonate, potassium hydroxide, ammonium hydroxide, or sodium silicate as an obvious design choice, as the modified Rounbehler’s reference discloses the alkaline solution can be any known buffer or base (Cotton, para [0054]), the use of bases such as calcium oxide, sodium hydroxide, sodium carbonate, potassium hydroxide, ammonium hydroxide, or sodium silicate to neutralize acids is known in the art, and it appears that the modified Rounbehler’s device would perform equally well to neutralize acids if the alkaline solution includes calcium oxide, sodium hydroxide, sodium carbonate, potassium hydroxide, ammonium hydroxide, or sodium silicate.

Regarding claim 69, Rounbehler discloses a reservoir configured to hold liquid dinitrogen tetroxide (235) (para [0034]), and is sized to hold less than 5 ml of liquid dinitrogen tetroxide, because when the device completely uses the liquid dinitrogen tetroxide in the reservoir, the reservoir will be empty and will hold 0 ml of liquid dinitrogen tetroxide.
In the alternative, although modified Rounbehler does explicitly disclose that the reservoir is configured to hold less than 5 ml of liquid dinitrogen tetroxide, it would have been obvious to one of ordinary skill in the art at the time the invention was made to 
Regarding claim 57, Rounbehler in fig 2 discloses a device comprising: a reservoir (235) (permeation cell) including liquid dinitrogen tetroxide and gaseous nitrogen dioxide; a tube (237) (gas permeation tube) coupled to the reservoir (235), the tube configured to regulate a release rate of nitrogen dioxide from the reservoir (para [0034]).
Rounbehler does not disclose the reservoir is covered with insulation.
However, Montgomery in fig 3 teaches a vaporizer device for a breathing device including a reservoir (12) (vaporizing chamber) containing a liquid, wherein the reservoir (12) and a tube (14) (passage) are covered with insulation (18) (col 2, ln 15-39).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the reservoir and tube of Rounbehler by providing the reservoir and tube with an insulation as taught by Montgomery in order to limit heat transfer to the reservoir from the outside ambient environment (Montgomery, col 2, ln 52-58).
The now-modified Rounbehler's device does not disclose the tube is covered in insulation.

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the tube of modified Rounbehler by providing the tube with insulation as taught by Belcastro in order to provide to provide a compact tube arrangement and to make the device more energy efficient (Belcastro, para [0030]).
The now-modified Rounbehler’s device does not disclose the insulation covering the reservoir includes activated charcoal configured to absorb the gaseous nitrogen dioxide gaseous nitrogen dioxide in case of a leak.
However, Cotton teaches a liquid absorbent pad (10) for controlling liquid spills in the event of a leak (abstract), wherein the liquid absorbent pad may contain an activated charcoal (activated carbon) and an alkaline material for neutralizing acids (para [0054), and in fig 15 discloses that the liquid absorbent pad (10) may surround a reservoir (74) (container) (para [0094]) and in figs 9 and 11 disclose the liquid absorbent pad (10) may surround a tube (60, 64) (vertical or horizontal pipe) (para [0093]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the insulation covering the reservoir and tube of modified Rounbehler by providing an absorbent pad surrounding the reservoir and tube and containing an activated charcoal and an alkaline material as taught by Cotton in order to absorb any spills and leaks from the reservoir (Cotton, para [0002]).  The now-
Regarding claim 58, the modified Rounbehler’s reference discloses the insulation (10 of Cotton) includes an alkaline material (buffer or base, such as sodium bicarbonate (baking soda) configured to neutralize nitrogen tetroxide (Cotton, para [0054]).
Regarding claim 61, the modified Rounbehler’s reference discloses the alkaline material can be any known buffer or base, such as sodium bicarbonate (baking soda) (Cotton, para [0054]).
Modified Roubehler does not disclose the alkaline solution includes calcium oxide, sodium hydroxide, sodium carbonate, potassium hydroxide, ammonium hydroxide, or sodium silicate.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the alkaline solution of modified Rounbehler to include calcium oxide, sodium hydroxide, sodium carbonate, potassium hydroxide, ammonium hydroxide, or sodium silicate as an obvious design choice, as the modified Rounbehler’s reference discloses the alkaline solution can be any known buffer or base (Cotton, para [0054]), the use of bases such as calcium oxide, sodium hydroxide, sodium carbonate, potassium hydroxide, ammonium hydroxide, or sodium silicate to neutralize acids is known in the art, and it appears that the modified Rounbehler’s device would perform equally well to neutralize acids if the alkaline solution includes calcium oxide, sodium hydroxide, sodium carbonate, potassium hydroxide, ammonium hydroxide, or sodium silicate.

In the alternative, although modified Rounbehler does explicitly disclose that the reservoir is configured to hold less than 10 ml or 1 ml of liquid dinitrogen tetroxide, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the reservoir of modified Rounbelher to hold less than 10 ml or less than 1 ml, as it has been known that changes in sizes and shape, and optimization of ranges, are within the level of skill of one or ordinary skill in the art.  Therefore, modifying the size of the reservoir by routine experimentation would have been an obvious modification in order to supply enough liquid dinitrogen tetroxide to provide a steady flow of NO gas for a period as short as a few hours (Rounbehler, para [0036]).
Claims 44 and 59 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rounbehler et al, Montgomery, Belcastro et al, and Cotton as applied to claims 43 and 57 above, and further in view of Peirano (2,622,593).
Regarding claims 44 and 59, Rounbehler discloses a reservoir.
Modified Rounbehler does not disclose the reservoir is spherical.
However, Peirano teaches a device for supplying a vapor to a gas steam with a reservoir (1) (spherical container) holding the liquid to be vaporized, wherein the wherein the reservoir is spherical (col 1, ln 51-col 2, ln 8).
.
Claims 49 and 60 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rounbehler et al, Montgomery, Belcastro et al, and Cotton as applied to claims 43 and 57 above, and further in view of McRae et al (6,766,220).
Regarding claims 49 and 60, modified Rounbehler discloses a tube. 
Modified Rounbehler does not disclose the tube has a bore size of about 50 microns or less.
However, McRae, teaches a device for generating a vaporized liquid including a tube, wherein the tube has a bore size of about 50 microns or less.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the tube of modified Rounbehler to be about 50 microns or less as taught by McRae in order to obtain a specific flow of vaporized liquid (McRae, col 5, ln 35-37).
Claims 55 and 62 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rounbehler et al, Montgomery, Belcastro et al, and Cotton as applied to claims 43 and 57 above, and further in view of Kimbell et al (5,156,334).

Modified Rounbehler does not disclose the second end is sealed.
However, Kimbell discloses a gas permeation system including a reservoir (10) and a tube (26), the tube having a first end and a second end, wherein the first end is coupled to the reservoir (10) (end of tube adjacent the permeation member (25)) and the second end is sealed with a wire element (30) (col 3, ln 32-63). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the tube of modified Rounbehler by coupling the first end of the tube to the reservoir and the second end of the tube to be sealed as taught by Kimbell in order to protect the contents of the reservoir for shipment or for storage (Kimbell, col 3, ln 57-60).
Claims 56 and 63 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rounbehler et al, Montgomery, Belcastro et al, and Cotton as applied to claims 43 and 57 above, and further in view of Head et al (6,142,147), with AD266-120 (AD266-120, “Nitrogen Tetroxide Handling Manual", September 1961) provided as evidence
Regarding claims 56 and 63, modified Rounbehler discloses a reservoir.
Modified Rounbehler does not disclose the reservoir is made from a non-reactive metal consisting of palladium, silver, platinum, gold, and stainless steel.

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the reservoir of modified Rounbehler to be made of a stainless steel non-reactive metal as taught by Head in order to provide a well-known inexpensive material known in the art to be compatible with nitric oxide (Head, col 4, ln 49-61).  AD266-120 is further provided as evidence that stainless steel is a suitable material for storing liquid dinitrogen tetraoxide (N2O4) (N2O4, also called dinitrogen tetroxide) (1.0, "General Description”, page 1), as AD266-120 teaches that compatible materials for storage of nitrogen tetroxide include stainless steel (3.1.1 “Compatible Materials”, pages 9-10).  
Claims 67-68 and 70-72 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rounbehler et al, Montgomery, Belcastro et al, and Cotton as applied to claims 43 and 57 above, and further in view of Dryden (3,566,867)
Regarding claims 67, 70, and 71, modified Rounbehler discloses a tube (240) (NO generation cartridge) that is an implementation of cartridge (100) of fig 1, wherein the tube (100) includes a surface-activated material (120) coated with a reducing agent (soaked in a saturated solution of antioxidant) (para [0021]).
Modified Rounbehler does not disclose the first tube is ribbed.
However, Dryden in fig 2 teaches an absorption canister including a chamber (41) containing an absorbent material, and wherein the chamber includes a plurality of 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the first tube of modified Rounbehler comprising the first NO generation cartridge to be ribbed as taught by Dryden in order to encourage uniformity of gas flow up through the surface-activated material across the entire diameter of the tube and discourage more rapid gas flow at the wall (Dryden, col 2, ln 30-34).
Regarding claim 70 and 72, modified Rounbehler disclose a first tube (240) (first NO generation cartridge) that is an implementation of cartridge (100 of Roubehler) of fig 1 (Rounbehler, para [0035]), wherein the first tube (100 of Roubehler) includes a surface-activated material (120 of Roubehler) coated with a reducing agent (soaked in a saturated solution of antioxidant) (para [0021]), and further comprising a second tube (245 of Roubehler) (second NO generation cartridge) downstream of the first tube (240 of Roubehler) (Rounbehler, para [0036]) that includes a surface-activated material (120 of Roubehler) coated with a reducing agent (soaked in a saturated solution of antioxidant) (Rounbehler, para [0021]), a cannula (tube containing first flow (225 of Roubehler) and second flow (247 of Roubehler)) connecting the first tube (240 of Roubehler) to the second tube (245 of Roubehler) (Rounbehler, para [0036]); and a patient interface (cannula may be used to deliver therapeutic gas) (Rounbehler, para [0069]) coupled to and downstream of the second ribbed tube (245 of Roubehler) (flow (250 of Roubehler) is delivered to patient (Rounbehler, para [0036]), and cannula may be used to deliver therapeutic gas (Rounbehler, para [0069])).

However, Dryden in fig 2 teaches an absorption canister including a chamber (41) containing an absorbent material, and wherein the chamber includes a plurality of ribs (44) (are between adjacent circular grooves (44) form a rib) so that the chamber (41) is ribbed (col 2, ln 22-36).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the first and second tube of modified Rounbehler comprising the first and second NO generation cartridges to be ribbed as taught by Dryden in order to encourage uniformity of gas flow up through the surface-activated material across the entire diameter of the tube and discourage more rapid gas flow at the wall (Dryden, col 2, ln 30-34).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 43, 44, 49, and 53-55, and 69-72 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-6, 8, 19, 21, 22, and 25-28 of U.S. Patent No. 8,646,445 (“the ‘445 Patent”) in view of Cotton (2001/0010852). 

Claim 23 of the ‘445 Patent device does not disclose the insulation covering the reservoir includes activated charcoal configured to absorb the gaseous nitrogen dioxide gaseous nitrogen dioxide in case of a leak.
However, Cotton teaches a liquid absorbent pad (10) for controlling liquid spills in the event of a leak (abstract), wherein the liquid absorbent pad may contain an activated charcoal (activated carbon) and an alkaline material for neutralizing acids (para [0054), and in fig 15 discloses that the liquid absorbent pad (10) may surround a reservoir (74) (container) (para [0094]) and in figs 9 and 11 disclose the liquid absorbent pad (10) may surround a tube (60, 64) (vertical or horizontal pipe) (para [0093]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the insulation covering the reservoir and tube of modified Rounbehler by providing an activated charcoal as taught by Cotton in order to absorb any spills and leaks from the reservoir (Cotton, para [0002]).  The now-modified Rounbehler’s activated charcoal is inherently able to absorb gaseous nitrogen dioxide and therefore would be able to absorb the nitrogen dioxide in the case of a leak.

Regarding claim 69, claim 1 of the ‘445 patent discloses a reservoir configured to hold liquid dinitrogen tetroxide, and is sized to hold less than 5 ml of liquid dinitrogen tetroxide, because when the device completely uses the liquid dinitrogen tetroxide in the reservoir, the reservoir will be empty and will hold 0 ml of liquid dinitrogen tetroxide.

Response to Arguments
Applicant's arguments 4/29/2021 have been fully considered but they are not persuasive. 
Applicant argues on page 7, second full paragraph-page 9, second full paragraph of Applicant’s remarks, that Cotton is not from the same field of endeavor as the claimed invention and is not reasonably pertinent to the problem addressed by Applicant’s invention because Cotton is focused on the management of large volume liquid spills and are not suitable for managing spills of leaks of gases in general, or for absorbing nitrogen dioxide.  However, fig 15 of Cotton discloses the absorbent pad (10) used to absorb spills or leaks from a reservoir (74) (container) (para [0094]), and therefore is reasonably pertinent to the problem addressed by Applicant’s invention, as Applicant’s reservoir contains insulation that contains an alkaline solution which can absorb NO2 in case of a leak (Specification, para [0005]), and Cotton discloses the use of absorbent pads containing an alkaline solution for absorbing leaks (para [0094]).  Therefore, the rejection is maintained.

Applicant argues on page 7, fourth full paragraph of Applicant’s remarks, that because if would not have been obvious to combine the limitations of the claims of U.S. Patent 8,646,445 with Cotton, the double patenting rejections should be withdrawn.  However, as discussed above, because Cotton is considered to be analogous art and a prima facie case of obviousness is established, the rejection is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS YOUNG SUL whose telephone number is (571)270-5260.  The examiner can normally be reached on Monday-Friday 8:30 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/DOUGLAS Y SUL/Examiner, Art Unit 3785                                                                                                                                                                                                        
/COLIN W STUART/Primary Examiner, Art Unit 3785